Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION

Status of Claims

Claims 1-20 are pending in this Office Action.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.

1.	Claims 1,6,7,11,16 and 17   are rejected under 35 U.S.C 103 as being patentable over  are rejected under 35 U.S.C 103 as being patentable over  Ping Chi ( NPL DOC:  " PRIME: A Novel Processing-in-memory Architecture for Neural Network Computation in ReRAM-based Main Memory," 18th  June 2016, 2016 ACM/IEEE 43rd Annual International Symposium on Computer Architecture, Pages. 27-33) in view of NURVITADHI et al.  ( USPUB 20180189675) .

As per claim 1, Ping Chi teaches  inputting, by an input generator, a plurality of first vectors into the random matrix ( Page 32 – Col. 1 – “…the input and output data for the FF subarrays. Benefiting from the massive parallelism of matrix-vector multiplication provided by ReRAM crossbar structures, the computation itself takes a very short time. Moreover, the data input and output may be serial, and their latencies become potential bottlenecks. Therefore, it is necessary to cache the input and output data….” AND Page 34- Col. 1 – “…MLP/Fully-connected Layer: Matrix-vector Multiplication. Matrix-vector multiplication is one of the most important primitives in NN algorithms, as shown in Figure 2 and Equation (1). The ReRAM crossbar arrays are used to implement it: the weight matrix is pre-programmed in ReRAM cells; the input vector is the voltages on the word lines driven by the drivers…”) ; and outputting, by an output vector reader ( Page 31- Col. 2 – “…DACs and ADCs are used for input and output signal conversions; in a ReRAM-based memory system, SAs and write drivers are required for read and write operations….” AND Page 32- Col. 1- “…they are used to cache the input and output data for the FF subarrays. Benefiting from the massive parallelism of matrix-vector multiplication provided by ReRAM crossbar structures,…”) , a plurality of second vectors from the random matrix to be fed back into the random matrix for training ( Page 32 – Col. 1 – “…Buffer subarray into the latch of the word line decoder and driver. After the computation in the crossbar arrays that store positive and negative weights, their output signals are fed into the subtraction unit, and then the difference signal goes into the sigmoid unit….” AND Page 33 – Col. 1- “…ReRAM based NN computation [11]–[13]. There have been active research going on with improving the resistance precision of MLC ReRAM cells. With a simple feedback algorithm, the resistance of a ReRAM device…”) .  
Ping Chi does not explicitly teach A computer-implemented method executed by a processor for training a random matrix network, the method comprising: initializing a random matrix by a random initializer;
However, within analogous art, NURVITADHI et al. teaches A computer-implemented method executed by a processor for training a random matrix network ( Paragraph [0249]- “…a matrix-vector multiplication is performed by taking the dot-product of each row in the matrix with the vector, while a matrix-matrix multiplication takes the dot-product of each row of one matrix with each column of the other. Second, applications generally perform multiple computations on the same matrix, such as the thousands of multi-plications of the same matrix by different vectors that a support vector machine algorithm performs with training a model.…”) , the method comprising: initializing a random matrix by a random initializer ( initialization of vector taught within Paragraph [0208-0209] AND Paragraph [0120]- “… the control unit 560 can include a matrix partitioning engine, which can include a matrix property analysis engine, a block partitioning engine, and/or an optimization engine. The matrix property analysis engine can perform the initial matrix analysis…”) ;
	One of ordinary skill in the art would have been motivated to combine the teaching of NURVITADHI et al.   within the  modified teaching of the PRIME: A Novel Processing-in-memory Architecture for Neural Network Computation in ReRAM-based Main Memory mentioned by Ping Chi because the Hardware accelerator architecture and template for web-scale k-means clustering mentioned by NURVITADHI et al. provides a system and method for implementing  computing cluster analysis utilizing matrix data manipulation with machine learning algorithm.
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Hardware accelerator architecture and template for web-scale k-means clustering mentioned by NURVITADHI et al.  within the  modified teaching of  the PRIME: A Novel Processing-in-memory Architecture for Neural Network Computation in ReRAM-based Main Memory mentioned by Ping Chi for implementation of a system and method  for implementing  computing cluster analysis utilizing matrix data manipulation with machine learning algorithm.

As per claim 11, Ping Chi teaches  an input generator for inputting a plurality of first vectors into the random matrix ( Page 32 – Col. 1 – “…the input and output data for the FF subarrays. Benefiting from the massive parallelism of matrix-vector multiplication provided by ReRAM crossbar structures, the computation itself takes a very short time. Moreover, the data input and output may be serial, and their latencies become potential bottlenecks. Therefore, it is necessary to cache the input and output data….” AND Page 34- Col. 1 – “…MLP/Fully-connected Layer: Matrix-vector Multiplication. Matrix-vector multiplication is one of the most important primitives in NN algorithms, as shown in Figure 2 and Equation (1). The ReRAM crossbar arrays are used to implement it: the weight matrix is pre-programmed in ReRAM cells; the input vector is the voltages on the word lines driven by the drivers…”) ; and 
an output vector reader for reading ( Page 31- Col. 2 – “…DACs and ADCs are used for input and output signal conversions; in a ReRAM-based memory system, SAs and write drivers are required for read and write operations….” AND Page 32- Col. 1- “…they are used to cache the input and output data for the FF subarrays. Benefiting from the massive parallelism of matrix-vector multiplication provided by ReRAM crossbar structures,…”) a plurality of second vectors outputted from the random matrix to be fed back into the random matrix for training ( Page 32 – Col. 1 – “…Buffer subarray into the latch of the word line decoder and driver. After the computation in the crossbar arrays that store positive and negative weights, their output signals are fed into the subtraction unit, and then the difference signal goes into the sigmoid unit….” AND Page 33 – Col. 1- “…ReRAM based NN computation [11]–[13]. There have been active research going on with improving the resistance precision of MLC ReRAM cells. With a simple feedback algorithm, the resistance of a ReRAM device…”) .  
Ping Chi does not explicitly teach A random matrix network, comprising: a random initializer for initializing a random matrix;
However, within analogous art, NURVITADHI et al. teaches A random matrix network ( Paragraph [0249]- “…a matrix-vector multiplication is performed by taking the dot-product of each row in the matrix with the vector, while a matrix-matrix multiplication takes the dot-product of each row of one matrix with each column of the other. Second, applications generally perform multiple computations on the same matrix, such as the thousands of multi-plications of the same matrix by different vectors that a support vector machine algorithm performs with training a model.…”) , comprising: a random initializer for initializing a random matrix ( initialization of vector taught within Paragraph [0208-0209] AND Paragraph [0120]- “… the control unit 560 can include a matrix partitioning engine, which can include a matrix property analysis engine, a block partitioning engine, and/or an optimization engine. The matrix property analysis engine can perform the initial matrix analysis…”) ;
	One of ordinary skill in the art would have been motivated to combine the teaching of NURVITADHI et al.   within the  modified teaching of the PRIME: A Novel Processing-in-memory Architecture for Neural Network Computation in ReRAM-based Main Memory mentioned by Ping Chi because the Hardware accelerator architecture and template for web-scale k-means clustering mentioned by NURVITADHI et al. provides a system and method for implementing  computing cluster analysis utilizing matrix data manipulation with machine learning algorithm.
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Hardware accelerator architecture and template for web-scale k-means clustering mentioned by NURVITADHI et al.  within the  modified teaching of  the PRIME: A Novel Processing-in-memory Architecture for Neural Network Computation in ReRAM-based Main Memory mentioned by Ping Chi for implementation of a system and method  for implementing  computing cluster analysis utilizing matrix data manipulation with machine learning algorithm.

As per claim 6, Combination of Ping Chi and NURVITADHI et al. teach claim 1,
Ping Chi teaches wherein the random matrix includes a film-based device (Film based device taught by the circuits within substrate within Figure 1 and  Page 29-col. 1- “…Then the current flowing to the end of each bitline is viewed as the result of the matrix-vector multiplication, _i ai · wi,j . After sensing the current on each bitline, the neural networks adopt a nonlinear function unit to complete the execution. Implementing NNs with ReRAM crossbar arrays requires specialized peripheral circuit design. For example, digital-to analogconverters (DACs) and analog-to-digital converters(ADCs) are needed for analog computing. Also, a sigmoid unit as well as a subtraction unit is required, since matrices…”) .  

As per claim 7, Combination of Ping Chi and NURVITADHI et al. teach claim 6,
Ping Chi teaches wherein the film-based device is formed that such top and bottom electrodes are aligned in a cross-bar array and a film is formed between the top and bottom electrodes ( Page 28 – Col. 2- Figure 1  and Col. 2- “…Figure 1(a) demonstrates the metal-insulator-metal (MIM) structure of a ReRAM cell: a top electrode, a bottom electrode, and a metal-oxide layer sandwiched between them [7]. By applying an external voltage across it, a ReRAM cell can be switched between a high resistance state (HRS)…”) .  

As per claim 16, Combination of Ping Chi and NURVITADHI et al. teach claim 11,
Ping Chi teaches wherein the random matrix includes a film-based device (Film based device taught by the circuits within substrate within Figure 1 and  Page 29-col. 1- “…Then the current flowing to the end of each bitline is viewed as the result of the matrix-vector multiplication, _i ai · wi,j . After sensing the current on each bitline, the neural networks adopt a nonlinear function unit to complete the execution. Implementing NNs with ReRAM crossbar arrays requires specialized peripheral circuit design. For example, digital-to analogconverters (DACs) and analog-to-digital converters(ADCs) are needed for analog computing. Also, a sigmoid unit as well as a subtraction unit is required, since matrices…”) .  

As per claim 17, Combination of Ping Chi and NURVITADHI et al. teach claim 16,
Ping Chi teaches wherein the film-based device is formed that such top and bottom electrodes are aligned in a cross-bar array and a film is formed between the top and bottom electrodes ( Page 28 – Col. 2- Figure 1  and Col. 2- “…Figure 1(a) demonstrates the metal-insulator-metal (MIM) structure of a ReRAM cell: a top electrode, a bottom electrode, and a metal-oxide layer sandwiched between them [7]. By applying an external voltage across it, a ReRAM cell can be switched between a high resistance state (HRS)…”) .  

2.	Claims 2,3,12 and 13  are rejected under 35 U.S.C 103 as being patentable over  are rejected under 35 U.S.C 103 as being patentable over  Ping Chi ( NPL DOC:  " PRIME: A Novel Processing-in-memory Architecture for Neural Network Computation in ReRAM-based Main Memory," 18th  June 2016, 2016 ACM/IEEE 43rd Annual International Symposium on Computer Architecture, Pages. 27-33) in view of NURVITADHI et al.  ( USPUB 20180189675) in further view of An Chen( NPL DOC:  " A Comprehensive Crossbar Array Model With Solutions for Line Resistance and Nonlinear Device Characteristics," 7th March 2013, IEEE TRANSACTIONS ON ELECTRON DEVICES, VOL. 60, NO. 4, APRIL 2013, Pages. 1318-1322).


As per claim 2, Combination of Ping Chi and NURVITADHI et al. teach claim 1, 
Combination of Ping Chi and NURVITADHI et al. does not explicitly teach wherein the random matrix includes a plurality of two-terminal devices.
Within analogous art, An Chen teaches wherein the random matrix includes a plurality of two-terminal devices ( Page 1319- Col. 1 - Fig. 2 – (a and b) and Page 1318- Col. 1 – “…Many emerging nonvolatile memories have simple two-terminal structures that are compatible with crossbar arrays, including spin-transfer torque random-access-memory, phase change memory, resistive random-access-memory (RRAM),…”)  .  
	One of ordinary skill in the art would have been motivated to combine the teaching of , An Chen within the combined  modified teaching of the PRIME: A Novel Processing-in-memory Architecture for Neural Network Computation in ReRAM-based Main Memory mentioned by Ping Chi and the Hardware accelerator architecture and template for web-scale k-means clustering mentioned by NURVITADHI et al. because the A Comprehensive Crossbar Array Model With Solutions for Line Resistance and Nonlinear Device Characteristics  mentioned by An Chen provides a system and method for accurate analysis and evaluation of memory select devices.
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the A Comprehensive Crossbar Array Model With Solutions for Line Resistance and Nonlinear Device Characteristics  mentioned by An Chen  within the combined  modified teaching of the PRIME: A Novel Processing-in-memory Architecture for Neural Network Computation in ReRAM-based Main Memory mentioned by Ping Chi and the Hardware accelerator architecture and template for web-scale k-means clustering mentioned by NURVITADHI et al. for implementation of a system and method for accurate analysis and evaluation of memory select devices.

As per claim 3, Combination of Ping Chi and NURVITADHI et al.  and An Chen teach claim 2,
Combination of Ping Chi and NURVITADHI et al. does not explicitly teach wherein the two-terminal devices are resistive devices formed in a cross-bar array.
Within analogous art, An Chen teaches wherein the two-terminal devices are resistive devices formed in a cross-bar array (Page 1318- Col. 1 – “…Many emerging nonvolatile memories have simple two-terminal structures that are compatible with crossbar arrays, including spin-transfer torque random-access-memory, phase change memory, resistive random-access-memory (RRAM),…”).  

As per claim 12, Combination of Ping Chi and NURVITADHI et al. teach claim 11,
Combination of Ping Chi and NURVITADHI et al. does not explicitly teach wherein the random matrix includes a plurality of two-terminal devices.
Within analogous art, An Chen teaches wherein the random matrix includes a plurality of two-terminal devices ( Page 1319- Col. 1 - Fig. 2 – (a and b) and Page 1318- Col. 1 – “…Many emerging nonvolatile memories have simple two-terminal structures that are compatible with crossbar arrays, including spin-transfer torque random-access-memory, phase change memory, resistive random-access-memory (RRAM),…”)  .  
	One of ordinary skill in the art would have been motivated to combine the teaching of , An Chen within the combined  modified teaching of the PRIME: A Novel Processing-in-memory Architecture for Neural Network Computation in ReRAM-based Main Memory mentioned by Ping Chi and the Hardware accelerator architecture and template for web-scale k-means clustering mentioned by NURVITADHI et al. because the A Comprehensive Crossbar Array Model With Solutions for Line Resistance and Nonlinear Device Characteristics  mentioned by An Chen provides a system and method for accurate analysis and evaluation of memory select devices.
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the A Comprehensive Crossbar Array Model With Solutions for Line Resistance and Nonlinear Device Characteristics  mentioned by An Chen  within the combined  modified teaching of the PRIME: A Novel Processing-in-memory Architecture for Neural Network Computation in ReRAM-based Main Memory mentioned by Ping Chi and the Hardware accelerator architecture and template for web-scale k-means clustering mentioned by NURVITADHI et al. for implementation of a system and method for accurate analysis and evaluation of memory select devices.

As per claim 13, Combination of Ping Chi and NURVITADHI et al.  and An Chen teach claim 12,
Within analogous art, An Chen teaches wherein the two-terminal devices are resistive devices formed in a cross-bar array (Page 1318- Col. 1 – “…Many emerging nonvolatile memories have simple two-terminal structures that are compatible with crossbar arrays, including spin-transfer torque random-access-memory, phase change memory, resistive random-access-memory (RRAM),…”).  


3.	Claims 4,5,14 and 15  are rejected under 35 U.S.C 103 as being patentable over  are rejected under 35 U.S.C 103 as being patentable over  Ping Chi ( NPL DOC:  " PRIME: A Novel Processing-in-memory Architecture for Neural Network Computation in ReRAM-based Main Memory," 18th  June 2016, 2016 ACM/IEEE 43rd Annual International Symposium on Computer Architecture, Pages. 27-33) in view of NURVITADHI et al.  ( USPUB 20180189675) in further view of Mohamed Haykel Ben Jamaa ( NPL DOC:  " Variability-Aware Design of Multilevel Logic Decoders for Nanoscale Crossbar Memories," 21th  October 2008, IEEE TRANSACTIONS ON COMPUTER-AIDED DESIGN OF INTEGRATED CIRCUITS AND SYSTEMS, VOL. 27, NO. 11, NOVEMBER 2008, Pages. 2053-2059).

As per claim 4, Combination of Ping Chi and NURVITADHI et al. teach claim 1, 
Combination of Ping Chi and NURVITADHI et al. does not explicitly teach wherein the random matrix includes a plurality of three-terminal devices.
Within analogous art, Mohamed Haykel Ben Jamaa wherein the random matrix includes a plurality of three-terminal devices ( Page 2054- Fig. 1 ,  Col. 1- “…The cross-areas between NWs and MWs define field effect transistors having two possible VT ’s. Depending on the voltage sequence at the MWs, one of the NWs will conduct, while the others will have a high resistance….”) .  
	One of ordinary skill in the art would have been motivated to combine the teaching of , Mohamed Haykel Ben Jamaa within the combined  modified teaching of the PRIME: A Novel Processing-in-memory Architecture for Neural Network Computation in ReRAM-based Main Memory mentioned by Ping Chi and the Hardware accelerator architecture and template for web-scale k-means clustering mentioned by NURVITADHI et al. because the Variability-Aware Design of Multilevel Logic Decoders for Nanoscale Crossbar Memories mentioned by Mohamed Haykel Ben Jamaa provides a system and method for implementing crossbar circuits integrated CMOS chips and decoder circuits for the crossbar arrays  design. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Variability-Aware Design of Multilevel Logic Decoders for Nanoscale Crossbar Memories mentioned by Mohamed Haykel Ben Jamaa within the combined  modified teaching of the PRIME: A Novel Processing-in-memory Architecture for Neural Network Computation in ReRAM-based Main Memory mentioned by Ping Chi and the Hardware accelerator architecture and template for web-scale k-means clustering mentioned by NURVITADHI et al. for implementation of a system and method for crossbar circuits integrated CMOS chips and decoder circuits for the crossbar arrays  design.

As per claim 5, Combination of Ping Chi and NURVITADHI et al.  and Mohamed Haykel Ben Jamaa teach claim 4,
Combination of Ping Chi and NURVITADHI et al. does not explicitly teach wherein the three-terminal devices are field effect transistors (FETs) formed in a cross-bar array.
Within analogous art, Mohamed Haykel Ben Jamaa wherein the three-terminal devices are field effect transistors (FETs) formed in a cross-bar array ( Page 2055- Fig. 2, Col. 1- lines 4-17,  Col. 1- “…The cross-areas between NWs and MWs define field effect transistors having two possible VT ’s. Depending on the voltage sequence at the MWs, one of the NWs will conduct, while the others will have a high resistance….”) .   

As per claim 14, Combination of Ping Chi and NURVITADHI et al. teach claim 11, 
Combination of Ping Chi and NURVITADHI et al. does not explicitly teach wherein the random matrix includes a plurality of three-terminal devices.
Within analogous art, Mohamed Haykel Ben Jamaa wherein the random matrix includes a plurality of three-terminal devices ( Page 2054- Fig. 1 ,  Col. 1- “…The cross-areas between NWs and MWs define field effect transistors having two possible VT ’s. Depending on the voltage sequence at the MWs, one of the NWs will conduct, while the others will have a high resistance….”) .  
	One of ordinary skill in the art would have been motivated to combine the teaching of , Mohamed Haykel Ben Jamaa within the combined  modified teaching of the PRIME: A Novel Processing-in-memory Architecture for Neural Network Computation in ReRAM-based Main Memory mentioned by Ping Chi and the Hardware accelerator architecture and template for web-scale k-means clustering mentioned by NURVITADHI et al. because the Variability-Aware Design of Multilevel Logic Decoders for Nanoscale Crossbar Memories mentioned by Mohamed Haykel Ben Jamaa provides a system and method for implementing crossbar circuits integrated CMOS chips and decoder circuits for the crossbar arrays  design. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Variability-Aware Design of Multilevel Logic Decoders for Nanoscale Crossbar Memories mentioned by Mohamed Haykel Ben Jamaa within the combined  modified teaching of the PRIME: A Novel Processing-in-memory Architecture for Neural Network Computation in ReRAM-based Main Memory mentioned by Ping Chi and the Hardware accelerator architecture and template for web-scale k-means clustering mentioned by NURVITADHI et al. for implementation of a system and method for crossbar circuits integrated CMOS chips and decoder circuits for the crossbar arrays  design.

As per claim 15, Combination of Ping Chi and NURVITADHI et al.  and Mohamed Haykel Ben Jamaa teach claim 14,
Combination of Ping Chi and NURVITADHI et al. does not explicitly teach wherein the three-terminal devices are field effect transistors (FETs) formed in a cross-bar array.
Within analogous art, Mohamed Haykel Ben Jamaa wherein the three-terminal devices are field effect transistors (FETs) formed in a cross-bar array ( Page 2055- Fig. 2, Col. 1- lines 4-17,  Col. 1- “…The cross-areas between NWs and MWs define field effect transistors having two possible VT ’s. Depending on the voltage sequence at the MWs, one of the NWs will conduct, while the others will have a high resistance….”) .   

4.	Claims 8 and 18  are rejected under 35 U.S.C 103 as being patentable over  are rejected under 35 U.S.C 103 as being patentable over  Ping Chi ( NPL DOC:  " PRIME: A Novel Processing-in-memory Architecture for Neural Network Computation in ReRAM-based Main Memory," 18th  June 2016, 2016 ACM/IEEE 43rd Annual International Symposium on Computer Architecture, Pages. 27-33) in view of NURVITADHI et al.  ( USPUB 20180189675) in further view of Tayfun Gokmen ( NPL DOC:  " Acceleration of Deep Neural Network Training with Resistive Cross-Point Devices: Design Considerations," 21th July March 2016, Volume10|Article 333 Frontiers in Neuroscience | www.frontiersin.org, Pages. 2-13).


As per claim 8, Combination of Ping Chi and NURVITADHI et al. teach claim 1,
Combination of Ping Chi and NURVITADHI et al. does not explicitly teach wherein the initializing occurs by electrical pulses inputted to the random matrix.
Within analogous art,Tayfun Gokmen  teaches wherein the initializing occurs by electrical pulses inputted to the random matrix ( Page 2 – Col. 2- “…and backward cycles mainly involve computing vector-matrix multiplication in forward and backward directions. This operation can be performed on a 2D crossbar array of two-terminal resistive devices as it was proposed more than 50 years ago (Steinbuch, 1961).Inforward cycle,  stored conductance values in the crossbar array form a matrix, whereas the input vector is transmitted as voltage pulses through each of the input rows. In a backward cycle,when voltage pulses are supplied from columns as an input,then the vector-matrix product is computed on the transpose of a matrix.These operations  achieve the required O(1)time complexity,…”.  
	One of ordinary skill in the art would have been motivated to combine the teaching of Tayfun Gokmen within the combined  modified teaching of the PRIME: A Novel Processing-in-memory Architecture for Neural Network Computation in ReRAM-based Main Memory mentioned by Ping Chi and the Hardware accelerator architecture and template for web-scale k-means clustering mentioned by NURVITADHI et al. because the Acceleration of Deep Neural Network Training with Resistive Cross-Point Devices:Design Considerations  mentioned by Tayfun Gokmen provides a system and method for implementing resistive processing unit for accelerating training algorithm within neural network systems.
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement  the Acceleration of Deep Neural Network Training with Resistive Cross-Point Devices:Design Considerations  mentioned by Tayfun Gokmen within the combined  modified teaching of the PRIME: A Novel Processing-in-memory Architecture for Neural Network Computation in ReRAM-based Main Memory mentioned by Ping Chi and the Hardware accelerator architecture and template for web-scale k-means clustering mentioned by NURVITADHI et al. for implementation of a system and method for a resistive processing unit for accelerating training algorithm within neural network systems.

As per claim 18, Combination of Ping Chi and NURVITADHI et al. teach claim 11,
Combination of Ping Chi and NURVITADHI et al. does not explicitly teach wherein the initializing occurs by electrical pulses inputted to the random matrix.
Within analogous art, Tayfun Gokmen  teaches wherein the initializing occurs by electrical pulses inputted to the random matrix ( Page 2 – Col. 2- “…and backward cycles mainly involve computing vector-matrix multiplication in forward and backward directions. This operation can be performed on a 2D crossbar array of two-terminal resistive devices as it was proposed more than 50 years ago (Steinbuch, 1961).Inforward cycle,  stored conductance values in the crossbar array form a matrix, whereas the input vector is transmitted as voltage pulses through each of the input rows. In a backward cycle,when voltage pulses are supplied from columns as an input,then the vector-matrix product is computed on the transpose of a matrix.These operations  achieve the required O(1)time complexity,…”.  
	One of ordinary skill in the art would have been motivated to combine the teaching of Tayfun Gokmen within the combined  modified teaching of the PRIME: A Novel Processing-in-memory Architecture for Neural Network Computation in ReRAM-based Main Memory mentioned by Ping Chi and the Hardware accelerator architecture and template for web-scale k-means clustering mentioned by NURVITADHI et al. because the Acceleration of Deep Neural Network Training with Resistive Cross-Point Devices:Design Considerations  mentioned by Tayfun Gokmen provides a system and method for implementing resistive processing unit for accelerating training algorithm within neural network systems.
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement  the Acceleration of Deep Neural Network Training with Resistive Cross-Point Devices:Design Considerations  mentioned by Tayfun Gokmen within the combined  modified teaching of the PRIME: A Novel Processing-in-memory Architecture for Neural Network Computation in ReRAM-based Main Memory mentioned by Ping Chi and the Hardware accelerator architecture and template for web-scale k-means clustering mentioned by NURVITADHI et al. for implementation of a system and method for a resistive processing unit for accelerating training algorithm within neural network systems.

5.	Claim  20  is rejected under 35 U.S.C 103 as being patentable over  are rejected under 35 U.S.C 103 as being patentable over  NURVITADHI et al.  ( USPUB 20180189675)  in view of Amir Morad ( NPL DOC:"Efficient Dense And Sparse Matrix Multiplication On GP-SIMD," 13th  November 2014, 2014 24th International Workshop on Power and Timing Modeling, Optimization and Simulation (PATMOS), Pages 1- 6).

As per claim 20,  NURVITADHI et al. teaches A digital processing architecture for training and/or inferencing a random matrix ( Digital signal processors Paragraphs [0343] and [0348] and taught within Paragraphs [0301-0303])  , comprising:
 a random matrix network including at least the random matrix having an array of elements connected between row and column lines ( Paragraphs [0114-0115]) ; 
NURVITADHI et al. does not explicitly teach at least one first single instruction, multiple data processing (SIMD) unit connected to the row lines; at least one second SIMD unit connected to the column lines; and a shared memory shared between the at least one first and second SIMDs.  
	However, within analogous art, Amir Morad teaches at least one first single instruction, multiple data processing (SIMD) unit connected to the row lines ( Page 2 – Col. 1 – “…The GP-SIMD is a hybrid general purpose and SIMD computer architecture that resolves the issue of synchronization by in memory computing, through combining data storage and massively parallel processing. References to on-chip memory 'row' (r) and 'column' (c) are physical. Each row may contain many words of software programmable width (w) (if w is constant
for all words, the number of words is thus r' c/w). The number of rows typically matches the dataset elements, N….”) ; at least one second SIMD unit connected to the column lines ( Page 4- Col. 1- “…In this section we describe the implementation of dense and sparse matrix multiplication algorithms on GP-SIMD. We assume two input matrices, the NxM multiplier matrix A and MxL multiplicand matrix B, are stored in the GP-SIMD memory in the Coordinate List (COO) format, where nonzero elements are stored along with their row and column indices. …Figure 4 illustrates the COO storage format of two 2 x2 dense matrices; the PUs of the GP-SIMD are shown to the left. Note that the GP-SIMD storage may have large number of memory columns (typically, 256). … for efficient implementation, the multiplicand matrix B is stored in a transposed form. Further, each column of the multiplicand matrix B is stored in a number of memory rows…”) ; and a shared memory shared between the at least one first and second SIMDs ( Page 2- Col. 2- “…When the SIMD reads data from the shared memory, the contents of a bit slice of the memory are transferred into the register slice (RAs, REs or RCs). Upon writing to the shared memory, the contents of one of the register slices are transferred into the GPSIMD memory array….”) .  
	One of ordinary skill in the art would have been motivated to combine the teaching of , Amir Morad within the modified teaching of the Hardware accelerator architecture and template for web-scale k-means clustering mentioned by NURVITADHI et al. because the Efficient Dense And Sparse Matrix Multiplication On GP-SIMD mentioned by Amir Morad provides a system and method for implementing SIMD computer architecture for efficient computation of sparse and dense matrix multiplication. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Efficient Dense And Sparse Matrix Multiplication On GP-SIMD mentioned by Amir Morad  within the  modified teaching of the Hardware accelerator architecture and template for web-scale k-means clustering mentioned by NURVITADHI et al. for implementation of a system and method for SIMD computer architecture for efficient computation of sparse and dense matrix multiplication.




It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Allowable Subject Matter

6.          Claims 9 ,10 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

7.         The following is an examiner’s statement of reasons for objecting the claims as allowable subject matter: 

As to claim 9, prior art of record does not teach or suggest the limitation mentioned within claim 9: “ wherein the initializing occurs by employing radiation used to adjust device parameters of devices forming the random matrix.” 
 
 As to claim 10, prior art of record does not teach or suggest the limitation mentioned within claim 10: “ wherein the initializing occurs by adjusting fabrication parameters of devices forming the random matrix to obtain specific random distributions.” 

 As to claim 19, prior art of record does not teach or suggest the limitation mentioned within claim 19: “ wherein the initializing occurs by adjusting fabrication parameters of devices forming the random matrix to obtain specific random distributions.” 





Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S. ISMAIL whose telephone number is (571)272-9799 and Fax # (571)273-9799. The examiner can normally be reached on M-F: 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/ If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David C. Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OMAR S ISMAIL/Primary Examiner, Art Unit 2637